Citation Nr: 1101669	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  07-15 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to March 
1970, to include service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied a service connection claim for PTSD.  
Subsequently, the RO in North Little Rock, Arkansas took 
jurisdiction of the case.

The United States Court of Appeals for Veterans Claims (Court) 
has held that the scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  As will be explained herein, the record in 
this case reflects that both PTSD and a psychiatric disorder 
other than PTSD have been diagnosed.  Accordingly, the Board has 
recharacterized the claim for PTSD more generally, as reflected 
on the cover page.

In his substantive appeal, the Veteran had requested a Board 
hearing to be held at a local Regional Office.  The record 
reflects that the Veteran elected to cancel that hearing in May 
2007.  

A service connection claim for sleep apnea has been raised 
by the record, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to the 
AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends the service connection is warranted for a 
psychiatric disorder, to include PTSD.  This matter requires 
additional development prior to adjudication.  Specifically, and 
for the reasons set forth below, the Veteran is entitled to a 
comprehensive VA mental disorders examination and opinion in 
order for his claim to be fully and fairly evaluated.

The Veteran's DD 214 reflects that his during his service with 
the United States Army from August 1964 to March 1970 his primary 
MOS was heavy vehicle driver.  Service in Vietnam is shown and 
the Veteran's awards and decorations include a Vietnam Service 
Medal and a Vietnam Campaign Medal.  Also on file is a DD 215 
(Correction to DD Form 214), reflecting that the Veteran also 
received a Republic of Vietnam Gallantry Cross with Palm Unit 
Citation Badge.

VA psychiatric records reflect that chronic severe PTSD was 
assessed upon evaluation conducted in March 2005.  At that time, 
the Veteran described stressors which included: (1) having a 
disabled truck and being under enemy fire for 3 days; and (2) 
watching the enemy torture little children and being unable to 
help.  Additional stressor information was provided by the 
Veteran in a statement which appears to have accompanied a VA 
Form 21-4138 and which was received along with that form in June 
2005.  The Veteran underwent a VA mental health diagnostic 
assessment in November 2006 at which time the Veteran reported 
having symptoms of traumatic events in service, nightmares, 
avoidance and hyperarousal, since 1970.  Depressive disorder and 
alcohol dependence were diagnosed; PTSD was not diagnosed.  

Essentially, the record as it currently stands does not clearly 
establish whether the evidence supports a diagnosis of PTSD, or 
whether instead, the Veteran's condition is most accurately 
clinically identified as a psychiatric disorder other than PTSD.  
As will be explained below, this distinction is significant, as 
different legal criteria are used to evaluated PTSD claims, and 
claims for psychiatric disorders other than PTSD. 

The Board notes that fulfillment of VA's duty to assist a 
claimant includes providing a medical examination or obtaining a 
medical opinion where it is deemed necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c)(4) (2010).  In a claim for service connection, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits still triggers 
the duty to assist if it indicates that the Veteran's condition 
may be associated with service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents 
a low threshold for the requirement that evidence indicates that 
the claimed disability may be associated with in-service injuries 
for purposes of a VA examination).

In this case, a comprehensive VA mental disorders examination has 
not been conducted in conjunction with the claim on appeal in 
order to address the critical matters in this case including 
clearly identifying any currently manifested psychiatric 
disorder(s), and determining the onset and etiology of any 
currently manifested psychiatric disorder(s), other than PTSD.  
The Board also notes that the service connection claim for a 
psychiatric disorder which has been raised in this case is based 
on both direct and secondary theories of entitlement (per 
November 2010 written brief).  The November 2006 VA mental health 
diagnostic assessment does not sufficiently address all of that 
is necessary to adequately evaluate the Veteran's claim in 
compliance with the applicable laws and regulations, including 
for the reasons that are more fully explained below. 

In particular regard to PTSD, establishing service connection for 
PTSD requires that there be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; (3) and credible supporting evidence that 
the claimed in-service stressor actually occurred.  38 C.F.R. § 
3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  The diagnosis of a mental disorder must conform to the 
Diagnostic and Statistical Manual of Mental Disorders (4th ed. 
1994) (DSM-IV) and be supported by the findings of a medical 
examiner.  See 38 C.F.R. § 4.125(a) (2010).

In adjudicating a service connection claim for PTSD, VA is 
required to evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 
C.F.R. §§ 3.303(a), 3.304.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether the Veteran engaged in 
"combat with the enemy."  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(d) (2010); see also 38 U.S.C.A. § 1154(b) (West 
2002); VAOPGCPREC 12-99.

VA General Counsel has held that "[t]he ordinary meaning of the 
phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. 
§ 1154(b), requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe or 
hostile unit or instrumentality."  The determination whether 
evidence establishes that a veteran engaged in combat with the 
enemy is resolved on a case-by-case basis with evaluation of all 
pertinent evidence and assessment of the credibility, probative 
value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 
Fed. Reg. 6,256-58 (Feb. 8, 2000).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by 
liberalizing, in certain circumstances, the evidentiary standards 
for establishing the occurrence of an in-service stressor for 
non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective 
July 13, 2010).  These revised regulations apply in cases like 
the Veteran's, which were appealed to the Board prior to July 13, 
2010, but not decided by the Board as of that date.  75 Fed. Reg. 
41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)).

Previously, VA was required to undertake extensive development to 
determine whether a non-combat veteran actually experienced the 
claimed in-service stressor and lay testimony, by itself, was not 
sufficient to establish the occurrence of the alleged stressor; 
instead, credible supporting evidence of a corroborated in- 
service stressor was required.  Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).

The amended version of 38 C.F.R. § 3.304(f)(3) liberalizes the 
evidentiary standard for establishing the required in-service 
stressor under certain circumstances.  First, the veteran must 
have experienced, witnessed, or have been confronted by an event 
or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
veteran or others, and the veteran's response to the event or 
circumstance must have involved a psychological or psycho- 
physiological state of fear, helplessness, or horror.  75 Fed. 
Reg. 39852 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)).  Second, a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, must 
confirm that the claimed stressor is adequate to support a 
diagnosis of PTSD and that the veteran's symptoms are related to 
the claimed stressor.  Id.  Additionally, there must be in the 
record no clear and convincing evidence to the contrary, and the 
claimed stressor must be consistent with the places, types, and 
circumstances of the veteran's service.  Id.  Specifically, the 
amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.

At this point, it has not been established that the Veteran 
engaged in combat with the enemy and his reported in-service 
stressors have not been corroborated.  Moreover, as explained 
above, it is also unclear whether the evidence supports a 
diagnosis of PTSD made in accordance with accordance with 38 
C.F.R. § 4.125(a).  However, in light of the evidence currently 
on file as well as the amendment to VA regulations discussed 
above, the Board finds that a remand is necessary to afford the 
Veteran a VA examination with a VA psychiatrist or psychologist 
or a psychiatrist or psychologist with whom VA has contracted.  
Given the clinical psychiatric diagnoses of record that include 
PTSD, an examination is required in order for a VA psychiatrist 
or psychologist to provide an opinion addressing whether the 
Veteran's manifestations as well as a claimed stressor are 
adequate to support a diagnosis of PTSD, and whether the 
Veteran's symptoms are related to the claimed stressor.

With respect to the service connection claim for a psychiatric 
disorder other than PTSD, clarification is required to ascertain 
whether the Veteran currently has a diagnosed psychiatric 
disorder other than PTSD which is etiologically related to 
service or to a service-connected disorder.  As previously 
mentioned, depressive disorder was diagnosed upon VA mental 
health assessment of November 2006.  

Accordingly, the AMC/RO should arrange for the Veteran to undergo 
a comprehensive VA mental disorders examination for the purposes 
outlined above and in compliance with directives set forth below.  

In addition, it appears that the Veteran receives his psychiatric 
treatment through VA and that records current through November 
2006 are on file.  However, the file does not contain a May 2007 
record referred to by the Veteran on his substantive appeal form.  
The Board notes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered to 
be constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, 
VA must obtain outstanding VA records, as have been identified in 
this case.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  

Also, upon VA mental health assessment of examination of November 
2006, the Veteran reported that he was receiving benefits from 
the Social Security Administration (SSA).  However, it is unclear 
whether these are retirement or disability benefits.  This matter 
should be clarified and in the event that the Veteran is in 
receipt of SSA disability benefits, efforts to obtain SSA records 
and any decision issued relating to the Veteran are required, 
pursuant to 38 C.F.R. § 3.159(c)(2); Murincsak v. Derwinski, 2 
Vet. App. 363, 370-72 (1992). See also Baker v. West, 11 Vet. 
App. 163, 139 (1998) (VA's duty to assist includes obtaining SSA 
records when the veteran reports receiving SSA disability 
benefits, as such records may contain relevant evidence).

Further, on remand, the Veteran will have an opportunity to 
identify or submit for the record any additional pertinent 
information and/or evidence relating to his service connection 
claim for a psychiatric disorder to include PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
opportunity to submit or identify any 
additional evidence relevant to his service 
connection claim for a psychiatric 
disorder, to include PTSD.  Appropriate 
steps should be taken to obtain any 
identified records.

In addition, all available VA 
psychiatric/mental health treatment records 
and assessments dated from December 2006 
forward should be requested, to include a 
May (18) 2007 record, which was 
specifically identified by the Veteran (VA 
Form 9).  

2.  Take steps to ascertain whether the 
Veteran is in receipt of SSA benefits for 
disability or retirement purposes and 
provide such information for the file.  In 
the event that he is in receipt of SSA 
disability benefits, contact the Social 
Security Administration and request all 
pertinent documentation involving any claim 
for Social Security by the Veteran 
including any medical records and decisions 
that Social Security has pertaining to the 
Veteran.  These records should be 
associated with the claims file.  In 
requesting these records, the RO should 
follow the current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records and/or responses received should be 
associated with the claims file.

3.  Schedule the Veteran for VA examination 
by a psychiatrist or psychologist in 
conjunction with the pending service 
connection claim for a psychiatric 
disorder, to include PTSD.  All studies 
deemed appropriate in the medical opinion 
of the examiner should be performed, and 
all findings should be set forth in detail.  
The claims file and a copy of this remand 
should be made available to the examiner, 
who should review the entire claims folder 
in conjunction with this examination. This 
fact should be so indicated in the 
examination report.  The rationale for any 
opinion expressed should be included in the 
examination report. If the examiner 
determines that it is not feasible to 
respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.

The examiner should elicit from the Veteran 
a narrative of his history of relevant 
symptoms during and since service; and any 
stressors (stressful events) he attributes 
as a cause of PTSD.

With respect to the PTSD claim, the 
examiner should initially determine whether 
the criteria for a diagnosis of PTSD in 
accordance with the Diagnostic and 
Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV) have been met. See 38 
C.F.R. § 4.125(a).  The specific service-
related stressor or stressors supporting 
that diagnosis should be identified.  The 
VA examiner is asked to discuss/render an 
opinion as to whether it is at least as 
likely as not (fifty percent or greater) 
that: a) the Veteran experienced, 
witnessed, or was confronted by an event or 
circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
Veteran or others, and the Veteran's 
response to that event or circumstance 
involved a psychological or psycho-
physiological state of fear, helplessness, 
or horror; b)  the claimed stressor is 
adequate to support a diagnosis of PTSD; 
and c) the Veteran's symptoms are related 
to the claimed stressor.

The examiner is also asked to identify and 
diagnosis any currently manifested 
psychiatric disorder (other than PTSD) and 
describe the manifestations of each 
diagnosed disorder.  For each such 
diagnosed psychiatric disorder, the 
examiner is asked to address whether it is 
at least as likely as not (a 50 percent, or 
greater, likelihood), or, is less than 
likely, or, is unlikely, that the disorder 
was incurred during or first manifested 
during the Veteran's active service period 
extending from January 1962 to March 1970 
or during the first-post service year.  The 
examiner should address the more general 
question of whether it is at least as 
likely as not that any currently manifested 
psychiatric disorder (other than PTSD) is 
etiologically related to the Veteran's 
period of active service.

In the alternative, the Veteran maintains 
that a psychiatric disorder other than PTSD 
is secondarily related to a service-
connected disorder (his service-connected 
disorders include diabetes mellitus Type 
II; peripheral neuropathy of the upper and 
lower extremities, bilaterally; and right 
ear hearing loss).  Initially, the examiner 
is asked to address the question of whether 
it is at least as likely as not that any 
currently manifested psychiatric disorder 
other than PTSD has been caused by or 
chronically aggravated by a service-
connected condition (please specify which 
one/ones).  

If it is determined that the service-
connected condition has aggravated (i.e., 
permanently worsened) the claimed 
psychiatric disorder, the examiner should 
identify the percentage of disability which 
is attributable to the aggravation.

The medical basis for all opinions 
expressed should be discussed for the 
record.  It would be helpful if the 
examiner, in expressing his or her opinion, 
would use the language "likely," "unlikely" 
or "at least as likely as not."  The term 
"at least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.

4.  After the requested examination has 
been completed, the examination report 
should be reviewed to ensure that it is in 
complete compliance with the directives of 
this remand. If any report is deficient in 
any manner, it should be returned to the 
examiner.

5.  Following any additional development 
deemed appropriate, to include further 
stressor development to the extent 
required, the AOJ should readjudicate the 
claim for service connection for a 
psychiatric disorder, to include PTSD.  In 
doing so, the AOJ should consider 38 C.F.R. 
§ 3.304(f)(3) (codified in 75 Fed. Reg. 
39,843-39,852).  If the benefit sought is 
not granted, issue the Veteran and his 
representative a supplemental statement of 
the case on that claim.  Thereafter, return 
the case to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

